DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is in response to the Amendment filed on 5/6/2022.

Examiner's Statement of Reason for Allowance

Claims 1-5, 7-12, 14-18 and 20 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The present invention is directed to authentication of users and authorization of user actions, and distribution or transfer of resources based on multi- channel input via a user device or one or more auxiliary user devices, such as smart home devices. The system is further configured to perform one or more user activities, in an integrated manner, within a single interface of the user device, without requiring the user to operate disparate applications. Furthermore, the system is configured to receive user input through multiple communication channels such as a textual communication channel and an audio communication channel and store unique user patterns to form an authentication baseline for subsequent user communications.
The closest prior art, are Kim et al. (US 2016/0093304 A1), Vijayvergia et al. (US 10,354,653 B1) and Athias (US 2019/0228780 A1), in which, Kim disclose generating a speaker profile for use in performing speaker identification for a virtual assistant are provided. One example process can include receiving an audio input including user speech and determining whether a speaker of the user speech is a predetermined user based on a speaker profile for the predetermined user. In response to determining that the speaker of the user speech is the predetermined user, the user speech can be added to the speaker profile and operation of the virtual assistant can be triggered. In response to determining that the speaker of the user speech is not the predetermined user, the user speech can be added to an alternate speaker profile and operation of the virtual assistant may not be triggered. In some examples, contextual information can be used to verify results produced by the speaker identification process; and in which Vijayvergia teaches cooperative delegation of request processing by digital assistants (DAs) in a computing environment. An initial request (e.g., voice command) may be received by a first DA, and a communication session may be initiated during which the first DA handles the initial request and/or subsequent requests. On receiving a request that it is unable to handle, the first DA may transfer control of the session to a second DA. The second DA may handle the request and/or subsequent requests before passing control of the session back to the first DA or to another appropriate DA. Each handling DA may provide output (e.g., voice output or otherwise) associated with their handling of the various requests during the session. In some instances, transfer of control among DAs may be mediated by a broker based on information describing the different capabilities of various Das; and in which Athias teaches verify user identity for voice enabled devices. A voice input can instruct a voice enabled device to perform a plurality of functions/services that, depending on the function/service, may require additional user verification. Primary user verification can be performed by associating voice characteristics of the voice input to a profile associated with a user/user device. A signal (e.g., a BLE beacon) can be sent to the user device that causes the user device to perform secondary user verification. The secondary user verification can be based on a biometric input, passcode verification, authenticated message reply, for example. Based on the secondary user verification, an operational command associated with the voice input can be executed.

However, none of Kim et al. (US 2016/0093304 A1), Vijayvergia et al. (US 10,354,653 B1) and Athias (US 2019/0228780 A1) teaches or suggests, alone or in combination, the particular combination of steps or elements as recited in the independent Claim 1 and similarly Claim 8 and Claim 15.  For example, none of the cited prior art teaches or suggest the steps of Claim 1: provide a multi-channel resource application on a user device associated with a user, wherein the multi-channel resource application is configured to present a central user interface on a display device of the user device; receive a voice request from the user to complete an initial user activity, wherein the voice request comprises voice data received via the user device or one or more auxiliary user devices; respond to the voice request from the user to complete the initial user activity; receive a secondary voice request during a single device session from the user to complete a subsequent user activity, wherein the secondary voice request comprises voice data received via the user device or one or more auxiliary user devices, and wherein the subsequent user activity is a transaction or purchase; determine that the secondary voice request requires a different level of authentication as compared to the first voice request, based on the subsequent user activity being the transaction or purchase; access an identification database comprising previously stored voice print data for the user; analyze the voice data of the voice request and compare the voice data against the voice print data for the user; attempt to determine a match between the voice data and the voice print data for the user; Appl. No.: 16/653,199 Amdt. Dated: May 6, 2022 Reply to Office Action of February 08, 2022Page 3 of 12 determine that the voice data and the voice print data for the user cannot be matched due to background noise in the voice data; based on determining that the voice data and the voice print data for the user cannot be matched due to background noise in the voice data, and based on the subsequent user activity being the transaction or purchase, determine that secondary authentication is required; revert to a secondary authentication via one or more auxiliary devices; transmit a request for secondary authentication via the user device; receive secondary authentication data from the user via the one or more auxiliary user devices, wherein the secondary authentication data comprises biometric data or a user passcode; verify the identity of the user based on the secondary authentication data; and authorize completion of the subsequent user activity based on verifying the identity of the user.
Therefore, the claims are allowable over the cited prior art.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”








Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892 attached.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KARI L SCHMIDT whose telephone number is (571)270-1385.  The examiner can normally be reached on Monday-Friday 10am - 6pm (MDT).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Luu Pham can be reached on (571)270-5002.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KARI L SCHMIDT/Primary Examiner, Art Unit 2439